DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     GWENDOLYN MONIQUE VALBY,
                             Appellant,

                                      v.

                           JOHN CRAIG VALBY,
                                Appellee.

                               No. 4D20-459

                              [April 28, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sarah Willis, Judge; L.T. Case No. 50-2017-DR-001593-
XXX-MB.

  M. Shannon McLin and Melissa Alagna of Florida Appeals, Orlando, for
appellant.

   Michael Panella of the Panella Law Firm, Orlando, for appellee.

LEVINE, C.J.

   In this post-dissolution of marriage case, the wife appeals an amended
final judgment on modification, which reduced the duration and amount
of her alimony award. We affirm the modification of the alimony award
from permanent to durational based on a substantial change in
circumstances due to the wife obtaining full-time employment. However,
we find that the trial court erred in calculating the wife’s need by excluding
and reducing expenses listed on the wife’s financial affidavit without any
evidentiary basis or explanation. As such, we reverse and remand for
reconsideration of the amount of the alimony award.

   The parties divorced in 2010. Pursuant to a marital settlement
agreement, which was incorporated into the final judgment of dissolution
of marriage, the husband would pay the wife $3,900 a month in permanent
alimony. The amount of the alimony would change based on the
occurrence of certain events, including the sale of the marital home and
the emancipation of the parties’ two children. It was undisputed that the
wife was not employed when the parties entered into the marital settlement
agreement in 2009.
   In 2017, the husband petitioned for modification and/or termination of
alimony and other relief.          The husband alleged several changed
circumstances, including the wife obtaining full-time employment as a
teacher earning a gross income of $4,237.54 a month ($50,850.48 a year).
The husband requested that the court enter an order “[m]odifying, re-
calculating and reducing and/or terminating” his alimony obligation
retroactive to the date of the filing of the initial supplemental petition.

   The case proceeded to trial. At the time of trial, both parties were fifty-
two years old, and the children had emancipated. The wife resided in the
marital home, which had never sold and was in foreclosure. The wife
testified she had previously worked as a schoolteacher, but stopped
working when her second child was born, approximately ten years before
entry of the marital settlement agreement. During the marriage, the wife
took courses to renew her teaching certificate every five years. The wife
became employed as a full-time teacher in July 2012 for the 2012-2013
school year.

    The parties disputed whether the wife’s employment was contemplated
at the time of the marital settlement agreement and final judgment. The
wife relied on an email from her to the husband discussing uncovered
medical expenses wherein she said that “it should be 70%/30% split for
kids, non-covered medical, at least until I am working full-time.” The wife
also relied on provisions in the marital settlement agreement stating that
the parties would split the cost of daycare and summer camp “as a result
of the Wife’s work schedule” and that the parties would pay the children’s
college tuition and expenses “consistent with their percentage of income
earned at that time.”

   The husband admitted that the parties had talked about the wife going
back to work after the divorce and that he knew it was a “possibility.” But
he pointed out that they had talked about the wife going back to work
while they were still married, and it did not happen.

    The trial court entered a final judgment of modification, finding
permanent, material, and substantial changes in the circumstances of the
parties since the entry of the final judgment in that the wife had
substantially reduced needs and had obtained full-time employment. The
trial court rejected the wife’s contention that her employment was
contemplated by the parties. The court noted that the wife did not obtain
full-time employment as a teacher until more than two years after the final
judgment was entered. The trial court agreed with the husband that the
wife’s needs were $1,110 a month.

                                      2
   The trial court ordered the husband to pay $1,110 a month in
durational alimony for 101 months, retroactive to the original date of the
husband’s initial modification petition. The trial court determined that
durational alimony was more appropriate than permanent alimony. After
noting that the parties were married for fifteen-and-a-half years, the court
explained that it was effectively awarding fifteen-and-a-half years of
alimony. From this order, the wife appeals.

    The standard of review of an order modifying alimony is mixed.
Bauchman v. Bauchman, 253 So. 3d 1143, 1146 (Fla. 4th DCA 2018). “The
trial court’s legal conclusions are reviewed de novo.” Id. “The trial court’s
factual findings are reviewed for abuse of discretion and should be affirmed
if supported by competent, substantial evidence.” Id.

   Modification of Duration

   Initially, the wife argues that the trial court could not modify her
alimony from permanent to durational because durational alimony did not
exist at the time of the original alimony award. In support, she relies on
the session laws of the alimony statute which state that “amendments may
not serve . . . as a basis to change amounts or duration of awards existing
before July 1, 2010.” 2010 Fla. Sess. Law Serv. Ch. 2010-199 § 2.
However, the amendment to the statute was not the basis for changing the
duration of the alimony award. Rather, the alimony award was modified
based on a substantial change in circumstances, as permitted by statute.
§§ 61.08(7), (8), 61.14(1)(a), Fla. Stat. (2017).

    Additionally, the fact that durational alimony did not exist at the time
of the final judgment is irrelevant. The trial court did not modify alimony
retroactive to the date of the final judgment but rather to the date of the
filing of the original supplemental petition for modification of alimony.
Durational alimony did exist at the time of the original supplemental
petition for modification.

    The wife next argues that section 61.14, Florida Statutes, provides the
court with jurisdiction only to modify the amount of alimony and does not
allow the court to modify the type of alimony originally awarded. Contrary
to the wife’s contention, section 61.14 “empowers a court to change the
nature of an award” and modify the duration. Walker v. Walker, 80 So. 3d
1128, 1128 (Fla. 4th DCA 2012). Additionally, in Rosen v. Rosen, 696 So.
2d 697, 702 (Fla. 1997), the supreme court stated that “a trial judge has
the authority to alter alimony from permanent to rehabilitative based, in
part, on the same employability evidence that was presented in the initial

                                     3
dissolution proceeding, together with other changed circumstances.” It
follows then that a trial court has authority to alter alimony from
permanent to durational.

   The wife also suggests that the trial court awarded the husband relief
not requested. The wife overlooks that the husband’s petition requested
that the court enter an order “[m]odifying, re-calculating and reducing
and/or terminating” his alimony obligation. By awarding durational
alimony, the trial court awarded relief within the scope of the husband’s
request.

   Modification of Amount

   The wife contends that the trial court erred in entering a downward
modification of alimony where the husband did not meet his burden to
establish a substantial, unforeseen change in circumstances.

   “When modification of an existing order of support is sought, the proof
required to modify a settlement agreement and the proof required to modify
an award established by court order shall be the same.” § 61.14(7), Fla.
Stat. (2017). “To warrant a modification of alimony, the party seeking the
change must prove ‘1) a substantial change in circumstances; 2) that was
not contemplated at the time of final judgment of dissolution; and 3) is
sufficient, material, involuntary, and permanent in nature.’” Koski v.
Koski, 98 So. 3d 93, 95 (Fla. 4th DCA 2012) (quoting Damiano v. Damiano,
855 So. 2d 708, 710 (Fla. 4th DCA 2003)). A court may modify an award
of alimony “as equity requires” where “the circumstances or the financial
ability of either party changes.”      § 61.14(1)(a), Fla. Stat. (2017).
“Consistent with notions of equity is the consideration of whether the
parties contemplated the substantial change in circumstances and
accounted for such change when they agreed on the terms of the support
award.” Bauchman, 253 So. 3d at 1147 (citation omitted).

    A spouse’s obtainment of employment can serve as a basis for
downward modification of alimony where it was not contemplated and
considered at the time of the marital settlement agreement or final
judgment. See Stewart v. Rich, 664 So. 2d 1145 (Fla. 4th DCA 1995)
(affirming reduction in alimony where wife earned law degree and became
a member of the Florida Bar); Ludacer v. Ludacer, 211 So. 2d 64, 65 (Fla.
2d DCA 1968) (affirming reduction in alimony where wife, who had been
unemployed at the time of final judgment, become a full-time teacher).

      While a spouse receiving alimony should not be penalized for
      bettering herself or himself, neither should a spouse who

                                    4
      agrees to an amount of permanent alimony based on his good
      faith assumption that the other spouse is genuinely
      unemployable based on her past patterns be penalized when
      the facts underlying the assumption change.

Stewart, 664 So. 2d at 1148.

    Competent substantial evidence supports the trial court’s
determination that the wife’s return to full-time employment as a teacher
was not contemplated at the time of the marital settlement agreement and
final judgment. It was undisputed that the wife was not employed when
the parties entered into the marital settlement agreement. The wife had
not worked since the second child was born, which was approximately ten
years before entry of the marital settlement agreement. Additionally, the
wife did not return to work as a full-time teacher until nearly three years
after the marital settlement agreement. Further, the marital settlement
agreement was devoid of any language requiring the wife to obtain full-
time employment as a teacher. See Judy v. Judy, 291 So. 3d 651, 654
(Fla. 2d DCA 2020) (finding that the marital settlement agreement did not
contemplate the wife seeking employment where it was “devoid of any
language requiring her to obtain employment and/or support herself”); cf.
Golson v. Golson, 207 So. 3d 321, 325 (Fla. 5th DCA 2016) (finding parties
intended wife would return to work as a teacher based on language in
parties’ addendum, which was incorporated into the final judgment).
Although the wife points to evidence and testimony which she claims
demonstrate that the parties contemplated her return to work, “[t]he trial
court, as trier of fact, resolved inconsistencies in testimony concerning . .
. the intent of the parties,” and “[t]here was substantial competent evidence
on which to base the finding . . . .” Stewart, 664 So. 2d at 1147-48.

    Finally, the wife claims that the trial court erred in calculating her need
by omitting from its calculation reasonable and necessary expenses.
Although on appeal the wife challenges the trial court’s failure to take
various expenses into account, we consider only those expenses the wife
preserved through argument at trial and in her motion for rehearing. Fine
v. Fine, 308 So. 3d 172, 173 (Fla. 4th DCA 2020). The preserved expenses
include the exclusion of $400 per month for electricity; $140 a month for
cable TV; $30 a month for automobile repairs and tags; $400 a month for
medical, dental, and prescriptions; $80,000 in debt accumulated “as a
result of this proceeding”; and the reduction of “food and home supplies”
for the wife and the adult children from $1,200 to $700 a month where the
parties had agreed to share the children’s college tuition and expenses.



                                      5
   We find the trial court did not err in excluding $80,000 in debt the wife
accumulated “as a result of this proceeding.” Attorney’s fees and costs are
recoverable separately from alimony.

    With respect to the remaining expenses, the wife is correct that the trial
court erred in excluding or reducing the expenses listed on her financial
affidavit without any evidentiary basis or explanation. “While the trial
court is entitled to reject the representations made in Appellant’s financial
affidavit, we cannot review or give effect to that rejection without adequate
factual findings.” Winney v. Winney, 979 So. 2d 396, 401 (Fla. 1st DCA
2008); see also Cheek v. Hesik, 73 So. 3d 340, 345 (Fla. 1st DCA 2011)
(“Although a trial court is free to reject even unrebutted testimony, there
must be some evidentiary basis for its findings.”); Florida Bar v. Clement,
662 So. 2d 690, 696 (Fla. 1995) (“[A] fact-finder should not arbitrarily
reject unrebutted testimony.”) (emphasis omitted).

    “The trial court failed to identify the expenses that it determined were
inflated and did not explain the amount of reduction that was apparently
made in the recalculation of the Wife’s asserted need. The trial court’s
failure to make a finding as to the Wife’s actual need requires reversal for
reconsideration of the alimony award.” Beck v. Beck, 852 So. 2d 934, 937
(Fla. 2d DCA 2003); see also Dorworth v. Dorworth, 176 So. 3d 336, 339
(Fla. 5th DCA 2015) (remanding for recalculation of alimony where it was
not clear why the trial court excluded certain expenses).

   As such, we reverse the trial court’s determination of the amount of the
alimony award and remand for the trial court to reconsider alimony taking
into consideration electricity, cable TV, automobile repairs and tags,
medical/dental/prescriptions, and food and home supplies.

   Affirmed in part, reversed in part, and remanded for reconsideration of
the alimony award.

GROSS and KLINGENSMITH, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      6